Per Curiam,
The will of the testator by its express terms gave the whole residuary estate to all of his children in equal shares at the death of his widow. There were seven children living at the date of the will, at the death of the testator and at the death of the widow. Undoubtedly these seven legatees were to take the whole estate under the literal operation of the will. Evidently it occurred to the testator at some later date that no provision was made for grandchildren in tlie event of the death of any of the children, and he attempted in his own very crude way to provide for that exigency by the codicil. It is too plain for argument that his meaning was to embrace the children of dead children by the terms of the codicil. Any other interpretation would be manifestly at war with the whole scheme of the will. We affirm the decree and concur with the learned auditor in the reasons expressed in his report.
Decree affirmed and appeal dismissed at the cost of the appellant.